Exhibit 10.33

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (the “Agreement”) is made and entered as of
the 1st day of February, 2018 (the “Effective Date”) by RSF5, LLC, a Delaware
limited liability company (“Grantor”) and Helix TCS, Inc. (“Helix”), for the
benefit of BTC Investment LLC (f/k/a Greenfield Capital, LLC), a Delaware
limited liability company (“Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, Secured Party has agreed to loan Grantor One Million Seven Hundred
Fifty Thousand and No/100 Dollars ($1,750,000.00) pursuant to that certain
Secured Promissory Note dated of even date herewith (together with any
extensions, modifications, replacements or renewals thereof, in whole or in
part, the “Note”; capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Note); and

 

WHEREAS, as a condition to Secured Party providing financing to Grantor, Secured
Party is requiring that Grantor pledge certain assets to Secured Party as
security for the obligations under the Note; and

 

WHEREAS, Grantor acknowledges that it will benefit from the financing provided
by Secured Party pursuant to the Note and desires to induce Secured Party to
make such financing available to Grantor by executing this Agreement.

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

A. PLEDGE OF COLLATERAL

 

1. Pledge. Grantor hereby grants Secured Party a security interest in the
following (collectively, the “Collateral”): Fifty Thousand shares of the Series
A Preferred Stock (the “Preferred Shares”) of Bio-Tech Medical Software, Inc., a
Florida corporation (the “Company”), which represents 7.55% of the total issued
and outstanding Series A Preferred Stock of the Company, on a fully diluted
basis, and if the Preferred Shares shall be converted into any other class of
stock at the Company or into any other capital stock of any other Person, a
number of shares equal to the value of all amounts due and owing to Secured
Party under the Note and this Pledge Agreement, and any and all certificates
representing the same (collectively, the “Pledged Interests”), and any and all
proceeds and products of the foregoing. Grantor from time to time shall execute
all such documents (including without limitation, assigning and delivering to
Secured Party stock certificates representing the Collateral, along with stock
powers duly executed in blank with respect to the Collateral, and take all such
other actions as Secured Party may reasonably request from time to time to
perfect, confirm and/or evidence the security interest granted hereby as a
perfected security interest. Grantor authorizes Secured Party to file such
financing statements, amendments, and continuation statements covering the
Collateral and containing such collateral descriptions as Secured Party shall
deem necessary to perfect or to maintain the perfection of Secured Party’s
security interest. Grantor agrees to pay all taxes, fees and costs (including
reasonable attorneys’ fees) paid or incurred by Secured Party in connection with
the preparation, filing or recordation thereof.

  

 

 

 

2. Voting; Distributions.

 

a. Voting. So long as no Event of Default under the Note shall have occurred and
be continuing, Grantor shall have the sole right to exercise any voting and
consensual rights with respect to any Collateral on all matters, and to grant
any consents and exercise all other rights as owner or holder of said
Collateral. Upon the occurrence and during the continuance of an Event of
Default, Secured Party shall be entitled, in addition to any other rights herein
contained, to exercise, in Secured Party’s judgment, any voting and consensual
rights with respect to any Collateral on all matters and to grant any consents
and exercise all other rights as owner or holder of said Collateral.

 

Notwithstanding the foregoing and so long as no Event of Default under the Note
has occurred and is continuing, other than in connection with (A) a Deemed
Merger Event that does not result in an Event of Default or (B) an equity
financing that values the Company at $40,000,000 or more on a post-money basis,
Grantor shall not, for so long as any indebtedness under the Note is due and
owing to Secured Party by Grantor, without the prior written consent of the
Secured Party: (i) convert the Pledged Interests into common stock of the
Company or otherwise cause, or permit the Company to take any action that would
convert the Pledged Interests into common stock of the Company; or (ii) cause or
permit the Company to, (A) issue, sell or otherwise permit to become
outstanding, or authorize the creation of, any additional capital stock or other
equity interests in the Company that would dilute the Pledged Interests other
than granting options to employees to purchase shares of the Company’s common
stock pursuant to equity compensation plans in the ordinary course of business
or (B) amend, modify or otherwise alter the Articles of Incorporation of the
Company in a manner that would adversely affect the Pledged Interests.

 

Upon the occurrence and continuance of an Event of Default under the Note and at
Secured Party’s written request, Grantor shall execute and deliver to Secured
Party irrevocable proxies with respect to the Collateral in form satisfactory to
Secured Party, but no such additional proxy shall be necessary for Secured Party
to exercise the voting rights described above. Noteholder shall have no duty to
exercise any of the foregoing rights, privileges or options and shall not be
responsible for any failure to do so or delay in so doing.

 

b. Distributions. So long as no Event of Default under the Note shall have
occurred and be continuing, Grantor shall have the sole right to receive all
interest, dividends or distributions arising from the Collateral. Upon the
occurrence and during the continuance of an Event of Default and upon notice
thereof to the Grantor, (i) Grantor’s right to receive such interest, dividends
and distributions shall immediately and automatically terminate, with no further
notice to Grantor, unless and until reinstated in writing by Secured Party, and
(ii) Secured Party shall have the right, in addition to any other rights herein
contained, to receive all interest, dividends and distributions and apply such
amounts to the Grantor’s obligations under the Note in the manner determined by
Secured Party and in accordance with this Agreement. Any portions of the
Collateral received by Grantor in violation of this Agreement shall remain
subject to Secured Party’s security interest and lien hereunder, shall be
immediately delivered to Secured Party in the same form as received except for
any necessary endorsements, and pending such delivery shall be held in trust for
Secured Party by Grantor and kept separate from Grantor’s other assets.

 

3. Representations. Grantor is the legal and beneficial owner of, and has good
and marketable title to, and has full right and authority to pledge and assign
the Collateral, free and clear of all liens or other charges or encumbrances.
Grantor shall keep the Collateral free from any liens, encumbrances and security
interests (except those created by this Agreement, the Company’s Amended and
Restated Shareholders’ Agreement as currently in effect and the Voting Agreement
of even date herewith executed by Grantor) and shall pay and discharge when due
all taxes, levies and other charges upon the Collateral and shall defend the
Collateral against all claims and legal proceedings claiming any interest
therein adverse to Secured Party or Grantor by Persons other than Secured Party.

  

 2 

 

 

4. Action Upon an Event of Default. In addition to its rights and remedies
provided hereunder, whenever an Event of Default under the Note shall have
occurred and be continuing, Secured Party shall have all rights and remedies of
a secured party upon default under the Uniform Commercial Code or other
applicable law. Without limiting the foregoing, Secured Party shall have the
right, at any time and from time to time following the occurrence and during the
continuance of an Event of Default, to sell, resell, assign and deliver, in
Secured Party’s discretion, all or any of the Collateral, in one or more
transactions at the same or different times, and any right, title, interest,
claim and/or demand therein or right of redemption thereof, on any securities
exchange on which the Collateral or any of it may be listed or at public or
private sale, for cash or upon credit for future delivery, and in connection
therewith Secured Party may grant options, Grantor hereby waiving and releasing
any and all equity or right of redemption after an Event of Default has
occurred. If any of the Collateral is sold by Secured Party upon credit for
future delivery, Secured Party shall not be liable for any failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
Secured Party may resell such Collateral. In no event shall Grantor be credited
with any part of the proceeds of sale of any Collateral until cash payment of
such sale has actually been received by Secured Party.

 

5. Sale of Collateral. Secured Party shall give Grantor at least ten (10) days
prior written notice of the time and place of any sale or other disposition to
be made pursuant to Section 4 above, which notice Grantor agrees is reasonable.
Secured Party shall not be obligated to make any sale of Collateral if Secured
Party shall determine not to do so, regardless of the fact that notice of sale
may have been given. Upon each private sale of Collateral of a type customarily
sold in a recognized market and upon each public sale, Secured Party or any
holder of the Note, may purchase all or any of the Collateral being sold, free
from any equity or right of redemption, which is hereby waived and released by
Grantor, and may make payments therefor (by endorsement without recourse) in the
Note, in lieu of cash, to the extent of the amount then due thereon, which
Grantor hereby agrees to accept.

 

6. Private Sale. Grantor recognizes that Secured Party may be unable to effect a
public sale of all or a part of the Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, as now or hereafter in
effect, or in applicable blue sky or other state securities laws, as now or
hereafter in effect, but may be compelled to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire such Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. Grantor agrees that private
sales so made may be at prices and other terms less favorable than if such
Collateral were sold at public sales, and that Secured Party has no obligation
to delay sale of any such Collateral for the period of time necessary to permit
the issuer of such Collateral to register such Collateral for public sale under
such applicable securities laws. Grantor agrees that private sales made in
compliance with this Agreement shall be deemed to have been made in a
commercially reasonable manner.

 

7. Helix Note. Notwithstanding anything herein to the contrary, upon an Event of
Default, Secured Party may, at its sole option and in lieu of exercising any of
its rights hereunder with respect to the Pledged Interests, exchange the Note
for a new promissory note executed and delivered by Helix to Secured Party (the
“Helix Note”). The Helix Note shall (i) bear interest at nine percent (9%) per
annum, (ii) be secured by a second-priority security interest in all of the
assets of Helix, such priority being second only to RedDiamond Partners, LLC,
which represents the only outstanding security interest on the assets of Helix
as of the date hereof, (iii) be payable in full within nine (9) months following
execution thereof and (iv) have a principal amount equal to all amounts due and
owing by Grantor to Secured Party at the time of execution, including, without
limitation, any costs of collection incurred by Secured Party in connection with
the Event of Default. If, in Secured Party’s sole discretion, Secured Party
desires to exercise its rights under this Section A.7, Secured Party shall give
written notice to Grantor and Helix in accordance with Section B.11. Helix
acknowledges and agrees that should Secured Party, in Secured Party’s sole
discretion, desire to execute its rights under this Section A.7, Helix will
issue the Helix Note to Secured Party and will pay the Helix Note to Secured
Party in accordance with the terms of the Helix Note. Upon Secured Party’s
receipt of the Helix Note, (a) Grantor will sell and transfer to Helix the
Pledged Interests for an aggregate purchase price of $50.00 and (b) all of
Secured Party’s rights with respect to the Pledged Interests, whether pursuant
to this Agreement or otherwise, shall terminate.

 

8. Cumulative Remedies. The remedies provided herein in favor of Secured Party
shall not be deemed exclusive, but shall be cumulative, and shall be in addition
to all other remedies in favor of Secured Party under the Loan Documents or
existing at law or in equity.

  

 3 

 

 

9. Power of Attorney to Execute. Upon and during the continuance of an Event of
Default, Secured Party shall have the right, for and in the name, place and
stead of Grantor, to execute such endorsements, assignments or other documents
or instruments, including instruments or agreements exercising its voting and
consensual rights hereunder and instruments of conveyance or transfer with
respect to all or any of the Collateral as may be reasonably necessary in order
to assure its rights hereunder. Without limiting the generality of the
foregoing, upon and during the continuance of an Event of Default, Secured Party
shall have the right and power to receive, endorse and collect all checks and
other orders for the payment of money made payable to Grantor representing any
interest, dividend or other distribution payable in respect of the Collateral
that Secured Party is entitled to receive hereunder or any part thereof and to
give full discharge for the same. Such rights shall be subject to the
limitations and restrictions set forth in this Agreement. This power of attorney
is a power coupled with an interest and shall be irrevocable for so long as any
of Grantor’s obligations under the Note remain outstanding.

 

10. Application of Proceeds. All cash proceeds received by Secured Party
pursuant to any sale of, collection from, or other realization upon, all or any
part of the Collateral may, in the discretion of Secured Party, be held by
Secured Party as additional Collateral security for, or then or at any time
thereafter be applied in whole or in part by Secured Party against, all or any
part of the amounts due under the Note in the following order:

 

(a) First, to expenses payable by Grantor pursuant to Section 11 hereof or
otherwise under any of the Loan Documents;

 

(b) Second, to the unpaid interest (including post-petition interest to the
extent the Secured Party is entitled thereto) accrued and then due or owing on
the Note;

 

(c) Third, on account of all principal of the Note then due or owing; and

 

(d) Fourth, to any other amounts under the Note or the other Loan Documents then
due or owing.

 

Any surplus of such cash or cash proceeds held by Secured Party and remaining
after payment in full of the Note shall be paid over to Grantor or to whomsoever
may be lawfully entitled to receive such surplus, and Grantor shall be liable
for any deficiency.

 

11. Indemnity and Expenses. Grantor hereby agrees to indemnify and hold harmless
Secured Party from and against any and all claims, losses and liabilities
growing out of or resulting from this Agreement (including enforcement of this
Agreement), except claims, losses or liabilities resulting from Secured Party’s
gross negligence, willful misconduct or breach of this Agreement. Upon demand,
Grantor will pay, or cause to be paid, to Secured Party the amount of any and
all reasonable expenses, including but not limited to reasonable fees and
disbursements of its counsel and of any experts and agents, which Secured Party
may incur in connection with the administration of this Agreement, the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any of the Collateral, the exercise or enforcement of any of
the rights of Secured Party hereunder, and the failure by Grantor to perform or
observe any of the provisions hereof.

 

12. No Duty on Secured Party. The powers conferred on Secured Party hereunder
are solely to protect Secured Party’s interest in the Collateral and shall not
impose any duty to exercise any such powers. Except for the safe custody of any
Collateral in Secured Party’s possession and the accounting for monies actually
received by Secured Party hereunder, Secured Party shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. Nothing
contained in this Agreement shall be construed or interpreted to transfer to
Secured Party any obligations of a shareholder of the Company or cause the
Secured Party to be deemed a shareholder of the Company prior to Secured Party’s
express exercise of its rights to become such. To the extent permitted by
applicable law, Grantor waives all claims, damages and demands against Secured
Party arising out of the lawful sale or disposition of the Collateral in
accordance with the terms hereof.

  

 4 

 

 

B. MISCELLANEOUS

 

1. Term. The pledge made by Grantor hereunder shall serve as security for the
performance of all the covenants and conditions of Grantor under the Note and
the Loan Documents until Grantor has satisfied or discharged its obligations
under the Note and the Loan Documents.

 

2. Further Assurances. Grantor shall do, make, execute and deliver all such
additional and further acts, things, deeds, assurances, instruments and
documents as Secured Party may request to perfect, preserve and protect the
Secured Party’s rights hereunder or in any of the Collateral, including, without
limitation, placing legends on Collateral or on books and records pertaining to
Collateral stating that Secured Party has a security interest therein and/or
executing one or more control agreements.

 

3. Performance or Termination of Obligations. Upon the discharge of Grantor’s
obligations under the Note and the Loan Documents, Secured Party shall release,
transfer and deliver to Grantor all the Collateral and all rights received by
Secured Party hereunder, and the security interest granted hereby shall be
deemed rescinded and terminated.

 

4. No Waiver. No delay or omission to exercise any right or power accruing upon
any default shall impair any such right or power or shall be construed to be a
waiver of any such default.

 

5. Governing Law. This Agreement, its construction and the determination of any
rights, duties or remedies of the parties arising out of or relating to this
Agreement, shall be governed by and construed under and in accordance with the
laws of the State of Delaware without respect to any conflict of law provision
or rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

 

6. Inurement. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their heirs, executors, administrators, successors or
permitted assigns.

 

7. Entire Agreement. This Agreement, together with the Loan Documents, represent
the entire agreement of the parties, and may not be modified or terminated
except by written agreement executed by all of the parties.

 

8. Assignment. This Agreement shall not be assigned by any party hereto without
the written consent of Secured Party. Secured Party may assign its rights
hereunder to assignees, or to participants in the Note in accordance with the
Loan Documents. This Agreement shall be binding on, and inure to the benefit of,
the parties to it and their respective legal representatives, successors and
permitted assigns.

 

9. Rights and Waivers. No failure or delay on the part of Secured Party in
exercising any right, power or privilege under this Agreement or any applicable
law shall operate as a waiver thereof, nor shall any single or partial exercise
of any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No waiver or modification of any right, power or privilege of Secured Party or
of any obligation of Grantor shall be effective unless such waiver or
modification is in writing, and signed by Secured Party and then only to the
extent set forth therein. A waiver by Secured Party of any right, power, or
privilege hereunder on any one occasion shall not be construed as a bar to, or
waiver of, the exercise of any such right, power or privilege which Secured
Party otherwise would have on any subsequent occasion.

  

 5 

 

 

10. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts (by facsimile, portable document format (pdf) or original) and by
different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
together constitute one and the same instrument.

 

11. Notices. Any notice required or permitted to be delivered hereunder shall be
in writing and shall be deemed to have been delivered when hand delivered, one
(1) day after being sent by overnight courier or five (5) days after having been
deposited in the United States mail, postage prepaid, certified, return receipt
requested, addressed to the parties at the addresses set forth below, or to such
other address as either party hereto shall from time to time designate to the
other party by written notice.

  

  If to Secured Party: BTC Investment LLC     c/o Brooks Pierce McLendon
Humphrey & Leonard, LLP     230 N. Elm Street, Suite 2000     Greensboro, North
Carolina 27401     Attn: Susan Young         If to Grantor or Helix: RSF5, LLC  
  c/o Helix TCS, Inc.     5300 Parkway, Suite 300     Denver, CO 80111    
Attention:  CEO.

  

[Signatures on following page]

  

 6 

 

 

IN WITNESS WHEREOF, Grantor has executed this Agreement effective the day and
year first above written.

 

  RSF5, LLC       By: /s/ Jonathan Rosenthal   Name: Jonathan Rosenthal   Title:
Authorized Person       By: /s/ Andrew Schweibold   Name:  Andrew Schweibold  
Title: Authorized Person

 

  HELIX TCS, INC.       By: /s/ Scott Ogur   Name:  Scott Ogur   Title: Chief
Financial Officer

  

Acknowledged and Agreed:

 

BTC INVESTMENT LLC

 

By: BTNF GP, LLC, Manager

  

  By: /s/ Andrew Oshay     Name:  Andrew Oshay     Title: Manager  

 

 

 





 

